t c memo united_states tax_court gamehearts a montana nonprofit corporation petitioner v commissioner of internal revenue respondent docket no 20303-13x filed date ron glick an officer for petitioner pamela j sewell for respondent memorandum opinion pugh judge respondent determined that gamehearts a montana nonprofit corporation gamehearts is not exempt from federal_income_tax under sec_501 because it is not an organization described in sec_501 section references are to the internal_revenue_code_of_1986 as amended continued having exhausted its administrative remedies gamehearts challenged that determination by timely seeking a declaratory_judgment pursuant to sec_7428 the sole issue to be decided is whether gamehearts qualifies for tax exemption as an organization described in sec_501 background the administrative record upon which respondent made the final adverse determination was submitted to the court by joint motion pursuant to rule sec_122 and sec_217 for purposes of this proceeding the facts and representations in the administrative record are accepted as true and are incorporated herein gamehearts is a nonprofit montana corporation with its principal office in kalispell montana its president and representative in this proceeding is ron glick article iii of gamehearts’ articles of incorporation and article ii of gamehearts’ bylaws describe its purpose as follows said corporation is organized exclusively for charitable educational and or scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under c of the internal_revenue_code or the corresponding section of any future tax code the specific purpose of the corporation is to provide for the benefit and civil welfare of the community and region in which the corporation exists with specific interest in continued rule references are to the tax_court rules_of_practice and procedure promotion of adult sobriety and the general welfare of citizens of the state of montana on date gamehearts filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code in the form_1023 gamehearts provided the following description of its activities gamehearts is a public benefit nonprofit organization committed to providing alternative forms of entertainment to adult members of the kalispell area for the purpose of promoting adult sobriety the program achieves its directive by providing free and low cost tabletop gaming activities in a supervised non-alcoholic sober environment along with access to gaming accessories that are provided without cost to the participants in fact beginning players can learn and obtain free gaming materials solely for playing the primary games that the program uses are tabletop customizable games such as card and miniature games ccgs and cmgs though there is also a strong interest in promoting role playing games rpgs as well gamehearts is working toward the betterment of our region through encouraging alternative gaming activities amongst participants during evening hours as opposed to frequenting bars and casinos in the area as well as to inspire decision making and problem solving abilities by teaching and promoting educational and strategic games and activities using ccgs cmgs and rpgs as alternative entertainment gamehearts does more than promote just sobriety though--it opens up an entirely new facet of the population to these kinds of educational and interactive games people who would otherwise never know what a game like magic for instance was really about now get free exposure to the game complete with lessons and a beginning deck without an initial investment to begin playing our participants have little obstacles in playing and interacting with other players since gamehearts is primarily an nonprofit the bulk of participants eventually find they need to purchase materials we simply do not have since we are not interested in maintaining a full service retail business as such gamehearts also helps boost the overall market shares of the industry by introducing new and motivated players into the environment gamehearts’ website states that the organization does not promote absolute abstinence from alcohol or drug use but encourages community minded sobriety during otherwise prolific times of alcohol and drug use particularly friday and saturday nights to encourage adult sobriety gamehearts offers two separate programs one program is a tutorial on how to play the games and the second program is organized play gamehearts’ only requirements to join either the tutorial or the organized play programs are that the participant be at least years of age and be committed towards sobriety during gameplay those failing to meet the requirements are not allowed to participate and do not receive any materials from the programs the form_1023 also explained that gamehearts was dependent on donations from the gaming community and was largely a mobile tutorial program but hoped to secure long-term support so that it could obtain a permanent facility a series of letters from gamehearts to respondent through mr glick also characterizes its purpose and activities in an date letter mr glick stated that gamehearts exists to provide recreational activities in a safe sober environment that keeps participants engaged in a social medium that precludes drinking and gambling recidivism he also stated that t he entire reason our program provides free services is to appeal to the poor distressed citizens in our community acknowledging that the games gamehearts offers also are offered by the for-profit gaming industry mr glick argued that gamehearts’ offerings are limited by the cards available to it through donations and gamehearts take s advantage of the surplus bulk leftover from the for-profit gaming industry gamehearts does keep for sale a very small stock of gaming materials that were needed but were not donated apparently gamehearts does not offer or sell the high-value cards needed for competitive play because gamehearts cannot offer those high-value cards its games are not attractive to those who could afford for-profit gaming alternatives in a date letter mr glick summarized gamehearts’ services as therapeutic options for individuals wishing to maintain sober lifestyles either recovery from addiction or those wishing to avoid the addictive lifestyle in a date letter mr glick explained that some of gamehearts’ projects are intended to teach participants how to develop relationships with retailers and game manufacturers and other gaming participants create fair market access to trade and sales among members and encourage and teach positive activities that teach important life skills and work ethics in a date letter respondent notified gamehearts of the conclusion that on the basis of the information provided gamehearts did not qualify for exemption under sec_501 as an organization described in sec_501 because gamehearts was not organized or operated exclusively for exempt purposes respondent based this determination on the conclusion that gamehearts failed to establish that it benefited a charitable_class gamehearts’ nonexempt activities were more substantial than its exempt_activities and gamehearts did not meet the requirements of sec_1_501_c_3_-1 income_tax regs because it did not limit activities to addicts with a low income a declaratory_judgment discussion in a declaratory_judgment action brought under sec_7428 the organization bears the burden of proving that it is a sec_501 organization see rule in order for the organization to meet this burden the administrative record upon which this case is to be decided must contain enough evidence to support a finding contrary to the grounds set forth in the notice_of_determination rule a see 102_tc_558 aff’d 37_f3d_216 5th cir 71_tc_102 in other words we limit the scope of our inquiry to the administrative record and to the propriety of the reasons given by respondent for denying petitioner’s application_for exempt status 71_tc_202 citing 69_tc_570 see also am campaign acad v commissioner 92_tc_1053 in doing so we are mindful that a statute creating an exemption must be strictly construed see am auto ass’n v commissioner 19_tc_1146 7_tc_1449 b whether gamehearts is entitled to exempt status a corporation that is organized and operated exclusively for charitable purposes as described in sec_501 is exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 sec_501 sec_501 includes the following organizations corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual to be exempt under sec_501 an organization must be both organized and operated exclusively for tax-exempt purposes see sec_1_501_c_3_-1 income_tax regs an organization must satisfy both tests to be exempt under sec_501 id of the exempt purposes listed in sec_501 gamehearts maintains that it is organized and operated for charitable purposes the term charitable is used in sec_501 in its generally accepted legal sense and includes but is not limited to r elief of the poor and distressed or of the underprivileged lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 income_tax regs we have held that the term charitable embraces any benevolent or philanthropic objective not prohibited by law or public policy which tends to advance the well-doing and well-being of man see 73_tc_144 quoting 21_tc_55 aff’d 696_f2d_757 10th cir we focus our analysis on what we believe to be respondent’s primary objection--that gamehearts was not operated exclusively for charitable purposes because of the way it chose to promote adult sobriety and the general welfare of the citizens of the state of montana an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 income_tax regs a single substantial nonexempt purpose will disqualify an organization despite the importance of its exempt_purpose see 326_us_279 if an organization serves private rather than public interests it also will not meet the operational_test see sec_1_501_c_3_-1 income_tax regs whether an organization satisfies the operational_test is a question of fact to be resolved on the basis of all the evidence presented by the record 83_tc_381 aff’d 823_f2d_1310 9th cir the court must decide whether gamehearts is operated exclusively for the charitable purposes of promoting adult sobriety and general welfare by offering gaming opportunities in a sober environment gamehearts contends that it operates for charitable purposes because it provides relief for the poor distressed or underprivileged and promotes general welfare by encouraging community-minded sobriety respondent counters that more than an insubstantial part of the activities of gamehearts furthers nonexempt social and recreational interests because gamehearts offers gaming to anyone who is over and sober that is respondent’s argument is that gaming is recreational and gamehearts does not limit its services to a charitable_class gamehearts responds that the specific type of recreation should not matter and it services a charitable_class because its offerings are not competitive with the for-profit gaming industry the question before us then is under what circumstances an organization that offers a recreational activity to achieve a charitable purpose qualifies as a charitable_organization our prior cases have acknowledged that an organization may be engaged in a single activity that has more than one purpose 70_tc_352 in b s w grp inc we framed the critical inquiry as whether petitioner’s primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner id pincite the purpose of the activity not the nature of the activity itself is determinative id pincite see 41_tc_719 therefore we must determine whether gamehearts’ primary purpose for engaging in its sole activity gaming is an exempt_purpose or whether there is another substantial nonexempt purpose recreation in 70_tc_352 the organization at issue provided consulting services at cost to nonprofit limited resource organizations engaged in various rural-related activities we refused to disqualify the organization from classification under sec_501 merely because its activities might constitute a trade_or_business but we ultimately concluded that the organization’s activities were commercial rather than charitable we found that the organization did not establish that it was not in competition with commercial consulting businesses which weighed heavily against the organization because its sole activity was commercial id pincite the organization also charged fees for its services at cost producing a net profit and failed to limit its clientele to other organizations exempt under sec_501 id pincite in this regard we agree with gamehearts that the type of recreational activity offered is not determinative--rather as we explain below we consider the other purposes and the potential benefits rather than the specific activity offered to achieve those purposes and benefits consequently we were unable to conclude that the organization’s primary purpose was educational scientific or charitable rather than commercial id pincite in 76_tc_380 we applied b s w grp inc to conclude that a religious retreat facility was not operated primarily for an exempt religious purpose we recognized that wholesome family recreation or contemplating nature might provide a family or individual with a religious or uplifting experience but the organization failed to establish how the religious retreat experience being offered differed from the experience at any other quiet inn or lodge in colorado we also have considered the line between exempt_activities and nonexempt recreational activities in considering whether organizations that promoted amateur baseball qualified under sec_501 as organizations fostering national or international amateur sports in hutchinson baseball enters inc v commissioner t c pincite the court held that the organization’s activities primarily promoted baseball in the surrounding community by maintaining a baseball field for the public providing coaches and instruction for children and sponsoring a baseball camp and the organization thus operated for an exempt_purpose id pincite in contrast in wayne baseball inc v commissioner tcmemo_1999_ the court held that the organization’s nonexempt social and recreational activities were substantial in comparison to the organization’s promotion of baseball in the community the court found that the only activity sponsored by the organization was the operation of an adult amateur baseball team and that the primary beneficiaries of the organization were the individual team participants id the court further reasoned that allowing spectators to watch the baseball games free of charge was incidental to the purpose of providing enjoyment recreation and social interaction for the team participants id likewise in media sports league inc v commissioner tcmemo_1986_568 we found that a substantial purpose of the organization’s activities was to further the social and recreational interests of its members lastly we have considered when the offering of recreational facilities alone would qualify an organization for exempt status in 21_tc_55 we concluded that a foundation organized to promote social welfare by gamehearts did not cite 21_tc_55 but rather a revenue_ruling revrul_77_366 1997_2_cb_192 that in turn cites peters in responding to gamehearts respondent focused on the lack of counseling or therapy offered in addition to the recreation of course under peters respondent’s argument that anyone over and sober may participate would favor gamehearts furnishing public swimming facilities to all residents of a school district especially those who did not have access to private facilities was a charitable_organization within the meaning of sec_23 as in effect in the predecessor of sec_170 which permitted deductions for contributions to charitable organizations among others in 88_tc_1 aff’d 838_f2d_465 4th cir we considered whether an organization qualified as exempt under sec_501 as a social_welfare_organization that offered recreational facilities to residents of a private planned community also qualified as a sec_501 charitable_organization we concluded that the organization was not charitable because it was organized for the benefit of the residents of the planned community with access limited to those residents and funding provided by those residents rather than from voluntary contributions from the public id pincite key to the distinction we drew between the organization in peters and other authorities cited by the organization and that in columbia park recreation was not whether the activities themselves were charitable but rather whether the various organizations the administrative record indicates that respondent urged gamehearts to apply for exemption as a social_welfare_organization under sec_501 instead of sec_501 but gamehearts declined the issue of whether gamehearts might qualify under that provision is not therefore before us involved were found to be organized for a charitable purpose and such activities accomplished that purpose id pincite we do not conclude that recreational therapy would not be an appropriate means of achieving a charitable purpose we likewise do not conclude that the type of recreation--here gaming--should affect our analysis of gamehearts’ status we also accept gamehearts’ argument that its offerings are less attractive to those gaming participants who could afford to pay to play nonetheless we are unable to conclude on the administrative record that gamehearts is operated exclusively for one or more exempt purposes gaming in an alcohol-free environment may provide a therapeutic outlet to recovering addicts and community-minded sobriety may benefit the community as a whole but the question of tax exemption turns on whether there is a single substantial nonexempt purpose notwithstanding the importance of the exempt_purpose see better bus bureau of wash d c u s pincite while it may be laudable in the light of the administrative record in this case promotion of sober recreation is insufficient justification here for tax-exempt status under a statute that must be construed strictly the decisive factor here is that the form of recreation offered as therapy also is offered by for-profit entities and gamehearts even emphasized in its application_for tax exemption that it would introduce new participants to that for-profit recreational market and boost the overall market shares of the industry we also note that gamehearts received contributions of surplus materials from the industry while gamehearts itself does not profit from the recreation it offers and could not offer recreational gaming experiences that would compete in the for-profit recreational gaming markets we conclude nonetheless consistent with our holdings in schoger found and wayne baseball that recreation is a significant purpose in addition to the therapy provided because of the inherently commercial nature of the recreation and the ties to the for-profit recreational gaming industry we therefore hold that gamehearts does not operate exclusively for charitable purposes within the meaning of sec_501 because of our holding we need not consider whether gamehearts was organized for tax-exempt purposes we have considered the remaining arguments and they are either irrelevant or otherwise lack merit to reflect the foregoing for respondent decision will be entered
